DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of group II (claims 8-14) in the reply filed on 12/9/2020 is acknowledged.
Claims 8-21 are pending.
Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 8-14, drawn to a composition comprising a nucleic acids molecule encoding a TARS activity-inhibiting compound that is a fragment or a domain of TARS, are examined on merits.
	Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 9/18/2018 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Specification
The specification is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at page 78, line 10, which are improper incorporation by reference.  Applicant is required to check entire specification and delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 depends claim 9 that recites 98% sequence identical to TARS NI domain consisting of 82-143 of SEQ ID NO: 2 (claim 9-(2)). The fragment of 82-143 has 62 amino acids in length.  2% (100%-98%) x 62aa =1.24aa, that counts only one amino acid substitution within the fragment 82-143.  However, the dependent claim 12 reciting one or more amino acid substitutions in the sequence of TARS NI domain does not further limit claim 9 and is improper dependent form. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 8 and 13-14 is/are rejected under pre-AIA  35 U.S.C. 102(a) and 102(e) as being anticipated by Greene et al (WO2011/139801, published Nov 10, 2011, filed April, 2010; US national stage publication US 20130129704 (issued patent 8986681) used as text in the rejection). 
The instant specification teaches a fragment of TARS (SEQ ID NO: 7, 100 amino acids) being a fragment of TARS. 
Greene et al disclose a composition comprising aminoacyl-tRNA synthetase protein (AARS), fragment thereof, or polynucleotides encoding them (abstract and [0022, 25, 40]). Greene et al disclose a fragment of AARS, threonyl-tRNA synthetase (TARS), sequence no 14, 146 aa, set forth in claims 1 and 9 of issued patent that comprises the identical sequence as the instant SEQ ID NO: 7 (100aa) evidenced by sequence alignment below. Greene et al teach the AARS protein or fragment is fusion protein comprising non-canonical activity of the AARS protein fragment [0157, 0165-8]. Greene et al further disclosed the polynucleotide is cloned into a vector [0124 and 0157]. Greene et al also disclose the composition is a pharmaceutical composition comprising a pharmaceutically acceptable carrier [0040], which would be a biocompatible carrier used in vivo.

QY= SEQ ID NO: 7
DE   Human ThrRS1N protein, SEQ:14.
KW   ThrRS1N protein; angiogenesis disorder; antidiabetic; antiinflammatory;
KW   cancer; cardiovascular disease; cardiovascular-gen.; cytostatic;
KW   diabetes mellitus; gastrointestinal-gen.; haemopoiesis; immune disorder;
KW   immunomodulator; infectious disease; inflammatory disease;
KW   metabolic disorder; metabolic-gen.; neoplasm; neurological disease;
KW   neuropathy; neuroprotective; therapeutic; vasotropic.
OS   Homo sapiens.
CC PN   WO2011139801-A2.
CC PD   10-NOV-2011.
CC PF   27-APR-2011; 2011WO-US034207.
PR   27-APR-2010; 2010US-0328369P.
PR   27-APR-2010; 2010US-0328371P.
PR   27-APR-2010; 2010US-0328373P.
CC PA   (ATYR-) ATYR PHARMA INC.
CC PA   (PANG-) PANGU BIOPHARMA LTD.
CC PI   Greene LA,  Chiang KP,  Hong F,  Vasserot AP,  Lo W,  Watkins JD;
CC PI   Mendlein JD,  Quinn CL;
CC PT   Composition useful for treating disease e.g. cancer mediated by 
CC PT   dysregulation of expression of tRNA synthetase, comprises isolated highly
CC PT   pure aminoacyl-tRNA synthetase protein fragment comprising amino acids 
CC PT   and moiety.
CC PS   Disclosure; SEQ ID NO 1; 233pp; English.
CC   The present invention provides a composition which comprises an isolated 
CC   highly pure aminoacyl-tRNA synthetase (AARS) protein fragment comprising 
CC   amino acids and moiety. The composition is useful in pharmaceutical 
CC   composition for treating disease or disorder mediated by the 
CC   dysregulation of the expression, activity or spatiotemporal location of a
CC   tRNA synthetase in subject. The disease includes neoplastic disease, 
CC   immune system disease or condition, inflammatory disorder, infectious 
CC   disease, metabolic disease, neuronal or neurological disease, 
CC   muscular/cardiovascular disease, disease associated with aberrant 
CC   hematopoiesis, disease associated with aberrant angiogenesis, or disease 
CC   associated with aberrant cell survival, preferably cancer, neuropathy, 
CC   diabetes, and inflammatory disorders. The present sequence represents a 
CC   human ThrRS1N protein which is encoded by human ThrRS1N coding sequence 
CC   used in the preparation of AARS polypeptide.
SQ   Sequence 146 AA;

  Query Match             100.0%;  Score 529;  DB 18;  Length 146;
  Best Local Similarity   100.0%;  
  Matches  100;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RAELNPWPEYIYTRLEMYNILKAEHDSILAEKAEKDSKPIKVTLPDGKQVDAESWKTTPY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         44 RAELNPWPEYIYTRLEMYNILKAEHDSILAEKAEKDSKPIKVTLPDGKQVDAESWKTTPY 103

Qy         61 QIACGISQGLADNTVIAKVNNVVWDLDRPLEEDCTLELLK 100
              ||||||||||||||||||||||||||||||||||||||||
Db        104 QIACGISQGLADNTVIAKVNNVVWDLDRPLEEDCTLELLK 143

Since the structure of the peptide of TARS of Greene meets the limitation as claimed, the peptide would have the same function as negative complementation/inhibition activity. 

\
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquires set forth in Graham V. john Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 25 U.S. 103 (a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 8, 10, 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Greene et al (WO2011/139801, published Nov 10, 2011, filed April, 2010; US national stage publication US 20130129704 (issued patent 8986681) used as text in the rejection) in view of Ruan et al (JBC, 280:571-577, 2005, IDS #8 filed on 9/18/2018).
	The teachings of Greene et al are set forth above.

Greene et al further teach the composition used for treating diseases such as cancer (abstract and [0439].


	Ruan et al teach a study result that correlates activity of threonyl-tRNA synthetase (TARS) with angiogenesis.  Specially, Ruan et al teach that TARS inhibitor Borrelidin is also an angiogenesis inhibitor (entire document).  The inhibitory function of the Borrelidin inhibitor is through its binding to hydrophobic region of TARS, suggesting the role of TARS in angiogenesis and inhibition of angiogenesis is through inhibition of TARS (abstract, page 573, left col).  Ruan et al concludes that the inhibition of Borrelidin fascinated structure-based inhibitor design for effective drugs with anti-angiogenesis and anti-tumor activity (page 576, right col).
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the teachings to form a composition comprising the both TARS inhibitor and an angiogenesis inhibitor with expected result.  One of ordinary skill in the art at the time the invention was made would have been motivated with reasonable expectation of success to combine the teaching of Ruan et al to the teaching of Greene et al in order to a form a pharmaceutical composition to increase the efficacy of inhibition of TARS function and thereby cancer treatment by blocking the TARS activity including angiogenesis because Greene et al have already shown a therapeutic composition for treating cancer comprising fragment of TARS and Ruan et al have shown angiogenesis inhibitor Borrelidin inhibiting angiogenesis through binding to TARS. Therefore, the references in combination teach and suggest a composition as claimed, and invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being un patentable over claims 1-8 of U.S. Patent No. 10087435 (‘435) in view of Greene et al (US 20130129704).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims a composition comprising the TARS fragments or peptides being encoded by the nucleic acids in the present claims.  The claims of the patent and present application would be obvious each other. Although the based claim 8 is generic, it is included in the rejection because it recites nucleic acids encoding TARS inhibitors that include the identical structures recited in dependent claim 9.

The instant claims are drawn to
A composition comprising a nucleic acid molecule encoding TARS activity-inhibiting compound, wherein the TARS activity- inhibiting compound comprises a protein that comprises TARS- activity-inhibiting polypeptide fragment with TARS inhibiting activity, and further wherein the nucleic acid molecule is in a vector.  
wherein the amino acid sequence of the TARS-activity-inhibiting polypeptide fragment is: 
(1) a TARS NI domain sequence consisting of amino acids 82-143 of SEQ ID NO: 2,
(2) a modified sequence of (1) with at least 98% identity to the amino acid sequence of the TARS NI domain sequence and capable of binding a VIL polypeptide; or 
(3) the polypeptide set forth as SEQ ID NO: 7,
Wherein the composition further comprises an angiogenesis inhibitor and TARS activity-inhibiting compound is a fusion protein.


The claims of U.S. Patent ‘435 are drawn to:
A composition comprising a fusion protein that comprises a TARS-activity-inhibiting polypeptide fragment with TARS inhibiting activity wherein the amino acid sequence of the TARS polypeptide fragment is: (1) a TARS N1 domain sequence consisting of amino acids 82-143 of SEQ ID NO: 2, 
(2) a modified sequence of (1) with at least 98% identity to the amino acid sequence of the TARS N1 domain sequence and capable of binding a Von Hippel Lindau factor (VHL) polypeptide; or 
(3) the polypeptide set forth as SEQ ID NO: 7,
Wherein the composition further comprises an angiogenesis inhibitor.


Both sets of the claims are drawn to composition comprising TARS activity-inhibiting compound.  The difference is that claims of ‘435 US patent recite that the inhibitory compound is peptides, while the instant claims encompass nucleic acids encoding the same peptides.  It is common knowledge that proteins or peptides encoded by nucleic acids that can in vivo produce the protein and peptide or in vitro produce the protein or peptide recombinantly with well-known technology as disclosed by Greene et al [0095, 0172, , 0187-8] etc.  Therefore, the claimed peptide of TARS of ‘435 patent and claimed nucleic acids encoding thereof of present application would be obvious over each other.  
It is noted that the instant application is a continuation of '435 patent. There is no restriction issued between invention of ‘435 patent application and present claimed 

	
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642